                                         Case 4:18-cv-07229-YGR Document 204 Filed 06/03/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FINJAN LLC,                                       CASE NO. 4:18-cv-07229-YGR
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT’S
                                   8              vs.                                      RENEWED MOTION TO STRIKE
                                   9     QUALYS INC.,                                      Re: Dkt. No. 194, 197
                                  10                    Defendant.

                                  11

                                  12          Before the Court is Defendant Qualys Inc. renewed motion to strike portions of Dr. Nenad
Northern District of California
 United States District Court




                                  13   Medvidovic’s expert report proffered on behalf of Plaintiff Finjan LLC. (Dkt. No. 194 (“Mot.”).)1
                                  14   Qualys seeks to strike Dr. Medvidovic’s theory that the accused products “receiv[e] an incoming
                                  15   stream of program code,” as required by the asserted U.S. Patent No. 8,225,408 (“’408 Patent”),
                                  16   because the theory was not disclosed in Finjan’s infringement contentions. The Court previously
                                  17   denied the motion on this ground, without prejudice to renewal, for lack of clear explanation. (See
                                  18   Dkt. No. 188 (“Order”) at 7 & n.5.) Qualys now clarifies as follows:
                                  19          Finjan accuses vulnerability management features in Qualys’ Cloud Platform. (Dkt. No.
                                  20   194-2 (“Medvidovic Report”) ¶¶ 87-90.) In its infringement contentions, Finjan stated that the
                                  21   accused products “receiv[e] . . . an incoming stream of program code” when a node in the cloud
                                  22   computing environment “receives content based on a client device requesting the content from a
                                  23   source computer, such as the Internet.” (Dkt. No. 158-6 (“Contentions”) at 2.) In his report, Dr.
                                  24   Medvidovic states that the accused products do the same when “collect[ing] data from various
                                  25   endpoints in the network” by “initiating a network transaction, and receiving a response to that
                                  26

                                  27          1
                                                The Court finds the motion appropriate for resolution without oral argument and the
                                  28   matter is deemed submitted. See Civ. L. R. 7-1(b). The hearing scheduled for Jun 8, 2021 is
                                       VACATED.
                                          Case 4:18-cv-07229-YGR Document 204 Filed 06/03/21 Page 2 of 2




                                   1   transaction.” (Medvidovic Report ¶¶ 184-96.) In other words, Finjan shifted its theory from a

                                   2   middleman scanner that passively monitors ongoing traffic to a proactive scanner that initiates

                                   3   transactions to detect vulnerabilities.

                                   4          This is a new theory, and the Court GRANTS the renewed motion to strike. See Looksmart

                                   5   Group, Inc. v. Microsoft Corp., 386 F. Supp. 3d 1222, 1227 (N.D. Cal. 2019). Although all data

                                   6   on a network is presumably involved in some client-server interactions, Qualys was entitled to

                                   7   know Finjan’s precise theory for how the products receive code.2 Finjan’s main argument in

                                   8   response—that the claims do not require client requests—misses the mark: the claims may not

                                   9   require them, but the contentions suggest that’s how the products perform the limitation. As such,

                                  10   paragraphs 184-96 of the Medvidovic report, which advance this new theory, are struck.3

                                  11          This Order terminates docket numbers 194 and 197.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: June 3, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                  17                                                      UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                              2
                                  26            Both parties submit extrinsic evidence about the accused products’ operation. The Court
                                       does not consider it here and makes no factual determination on that issue. This Order is based
                                  27   solely on a fair reading of the contentions compared to the expert report.
                                              3
                                  28            The related motion to seal (Dkt. No. 197) is DENIED as the party designating the material
                                       as confidential does not seek to seal. (See Dkt. No. 199.)
                                                                                         2
